Exhibit 99.1 OSG Overseas Shipholding Group, Inc. Press Release For Immediate Release OVERSEAS SHIPHOLDING GROUP REPORTS SECOND QUARTER 2012 RESULTS Highlights - Second quarter 2012 TCE revenues were $210.0 million, a 1% increase from $207.3 million in the prior year quarter - Second quarter 2012 Loss was $55.3 million, or $1.83 per diluted share, compared with a Loss of $37.3 million, or $1.24 per diluted share in the second quarter of 2011 - Adjusted for special items, second quarter Loss was $46.0 million, or $1.52 per diluted share - Second quarter 2012 cash flow from operations was $10.1 million - Cash was $227 million as of June 30, 2012.The Company subsequently borrowed $343 million, the full remaining availability under its unsecured revolving credit facility, and currently holds cash and cash equivalents in excess of $550 million. New York – August 1, 2012 – Overseas Shipholding Group, Inc. (NYSE: OSG), a market leader in providing energy transportation services, today reported results for the second quarter of fiscal 2012 ended June 30, 2012. For the quarter ended June 30, 2012, the Company reported TCE1 revenues of $210.0 million, an increase of $2.7 million, or 1%, from $207.3 million in the 2011 quarter.Total revenue days increased quarter-on-quarter by 576 days, reflecting new deliveries of International and U.S. Flag product carriers and the return to service of a previously laid-up U.S. Flag ATB.After a strong start to the second quarter, International Flag MR spot rates fell sharply in May, leading to an average spot TCE rate of $10,500/day for the quarter, a reduction of 30% from the prior year quarter. This decline offset improvement in TCE rates earned in the U.S. Flag unit and by VLCCs and Suezmaxes.In the International Products segment, fleet expansion drove a 14% increase in revenue days which was offset by spot rate weakness, leading to a $7.0 million decrease in TCE revenues.The $2.8 million increase in International Crude TCE revenues to $79.0 million was in line with a $550/day increase in the average segment TCE rate, with Crude revenue days little changed as the continued net reduction of time chartered-in tonnage was offset by an increase in spot charter-in days in the Aframax lightering business.U.S. Flag TCE revenues increased by $8.0 million to $83.8 million on higher TCEs in each Jones Act segment and a 4% increase in revenue days reflecting the return to service of a previously laid-up ATB in the third quarter of 2011.Net loss (Loss2) for the quarter ended June 30, 2012 was $55.3 million, or $1.83 per diluted share, compared with a Loss of $37.3 million, or $1.24 per diluted share, in the same period in 2011.Adjusted for special items that increased the Loss by $9.3 million, or $0.31 per diluted share, the second quarter Loss was $46.0 million, or $1.52 per diluted share, compared with a Loss of $36.1 million, or $1.20 per diluted share, in the second quarter of 2011.Details on special items are provided later in this press release. Morten Arntzen, President and CEO commented: "Following on the slowdown of the world economy, all our International Flag markets turned down during the second half of the second quarter, with rates in our MR segment being under particular pressure, resulting in a disappointing quarter.Rates remain challenging today.On a bright note, our U.S. Flag unit continued to perform ahead of plan and the prospects for this business improved following the announcement of the sale of Conoco's Trainer refinery to Delta Air Lines and Sunoco's transfer of its Philadelphia refinery to a joint venture with Carlyle." 1See Appendix 1 for reconciliation of TCE (time charter equivalent) revenues, a non-GAAP measure, to shipping revenues. 2 References to Results, Earnings or Loss refers to Net Income / (Loss). 1 Mr. Arntzen continued, “In July we drew down the full remaining availability under our revolving credit facility and now have cash reserves of over $550 million.We believe this was a prudent step given the ongoing difficult market conditions.We are in discussions with our main banks to put in place long-term financing that provides sufficient liquidity to manage through an extended downturn in our International Flag tanker markets. At the same time, we are pursuing other liquidity raising options available to the Company.” Select Quarterly Income Statement Detail - The $2.7 million (1.3%) increase in TCE revenues for the quarter ended June 30, 2012 from the year-earlier quarter is principally due to a 6% increase in revenue days of 576 days as partially offset by a 4% weaker average fleetwide TCE rate.Bunker prices fell sharply in May and June, alleviating some of the recent pressure on spot TCEs across the OSG fleet.Average bunker prices for the quarter were, however, similar to levels in the prior year quarter. · TCE revenues in the International Crude segment increased by $2.8 million, or 4%, to $79.0 million on 18 more revenue days as the Company continued to reconstitute its chartered-in Crude fleet by redelivering time chartered-in VLCCs and Aframaxes that had generated losses in recent quarters and adding new Suezmax and Aframax time charters at lower market rates that were profitable in the second quarter.VLCCs benefited in the first half of the quarter from Crude inventory stocking in anticipation of the embargo on Iranian crudes that took effect on July 1.The average realized VLCC TCE increased by over 30% on 139 fewer revenue days as redeliveries of chartered-in tonnage were partially offset by the delivery of two owned newbuildings in July 2011 and January 2012.Suezmax TCE revenues increased significantly as the Company increased its exposure through short-term time charters-in at attractive rates, resulting in a 25% increase of 114 revenue days.Though easing 23% sequentially from the first quarter, the average spot Suezmax TCE rate of $19,300/day was 42% higher than in the prior year quarter.The average spot Aframax TCE rate was $11,500/day, down 10% sequentially from the first quarter but 10% above the year-ago quarter.Panamax revenues decreased by $3.7 million on lower realized spot and fixed TCEs and 131 less revenue days resulting from an increase in drydock offhire days. · International Products revenues decreased by $7.0 million, or 14%, to $44.2 million.Revenue was negatively impacted by a 30% decrease in the spot TCE achieved in the MR class as weaker oil demand in both Europe and the U.S. led to a reduction in movements within the Atlantic basin, where the Company’s fleet is concentrated.This weakness was compounded by an influx of product carriers from Far Eastern markets seeking the higher rates available in the Atlantic trades.This negative impact on Product revenues was partially offset by a 14% increase of 475 revenue days reflecting the delivery of two owned and one time chartered-in MRs and two owned LR1s since the beginning of the second quarter of 2011. · TCE revenue in the U.S. Flag segment increased by $8.0 million, or 10%, to $83.8 million, on higher realized TCEs in each vessel class and an increase of 82 revenue days (4%) that was due to the return to service of an ATB, the OSG 214, in the third quarter of 2011.Since the start of the second quarter of 2011, one bareboat chartered-in product carrier delivered into the tanker fleet, and one ATB delivered into the Delaware Bay lightering fleet to replace an older ATB that was subsequently retired.Realized TCEs increased on U.S. Flag product carriers as time charters were added or replaced at sequentially higher rates, and also rose on ATBs as a result of higher spot rates and improved utilization. - Vessel expenses increased by $0.4 million, or less than 1%, to $68.9 million as continued expense control produced a $500/day decrease (5%) in average fleetwide daily vessel expense that largely offset the 6% increase in owned and bareboat chartered-in days and four owned product carriers referred to above.In the International Crude unit, a 182-day increase in operating days resulting from the delivery of two owned VLCCs was largely offset by a $430/day decline in average daily operating cost, resulting in a $0.5 million increase in vessel expenses.International Productsvessel expenses increased by $0.6 million, or 3%, principally due to a 312-day increase (21%) in owned operating days that was partially offset by a 9% decrease of $691/day in average daily operating cost.The savings achieved in daily International vessel expenses were primarily the result of lower crew and repair costs and favorable timing on deliveries of lubricating oils, stores and spares.Vessel expenses in the U.S. Flag unit decreased by $0.6 million, in line with a net decrease of 64 owned and bareboat charter days reflecting the delivery of one bareboat chartered-in Jones Act product carrier and retirement of one owned lightering ATB referred to above.Daily operating expenses in the U.S. Flag fleet remained well contained. 2 - Charter hire expenses decreased by $2.1 million to $97.1 million, reflecting changes in the chartered-in fleet and a decrease of $7.2 million in deferred gain amortization, which serves to reduce charter hire expense, resulting from the expiry of the amortization period on prior sales of certain Crude vessels that were subject to leaseback arrangements.In the Crude fleet, the continued redelivery of time chartered-in VLCCs and Aframaxes against additions to the time chartered-in Suezmax fleet resulted in a net reduction of 289 time charter-in days, which was largely offset by a 279-day increase in spot charter days in the Aframax lightering fleet.The average daily charter rate paid decreased by $4,800/day on rate concessions of $5,000 per day negotiated on time charters-in of two VLCCs and two Aframaxes and the replacement of chartered-in tonnage at lower daily rates.The combined impact was a $4.0 million decrease in Crude charter hire expenses.Charter hire expenses increased in the International Products ($1.8 million) and U.S. Flag ($0.5 million) segments as a result of the deliveries of the one-time chartered-in MR and one bareboat chartered-in Jones Act product carrier referred to above. - General and administrative expenses were $23.1 million, an increase of $0.7 million, or 3%, from $22.4 million in the second quarter of 2011.This increase was principally due to the payment of $3.0 million in non-recurring retention bonuses and a $0.6 million increase in legal and consulting expenses, partially offset by a $2.6 million reduction in shoreside compensation that was driven by headcount reductions and a decrease in incentive compensation accruals for 2012. Special Items Special items in the second quarter of 2012 increased the quarterly Loss by $9.3 million, or $0.31 per diluted share, and included: - Loss on sale or write-down of securities and investments of $3.4 million, or $0.11 per diluted share; - Reduction/reversal in the unrealized gains on bunker swaps and FFAs of $3.9 million, or $0.13 per diluted share; - Cost incurred of $1.3 million, or $0.04 per diluted share, associated with the consolidation of the International Flag technical management functions in Athens, Greece; and - Increase in the unrealized loss of $1.0 million, or $0.04per diluted share, on the interest rate swaps associated with the FSO Africa financing. For a detailed schedule of these special items for the three and six months ended June 30, 2012 and the corresponding prior year periods, see Reconciling Information, which is posted in Webcasts and Presentations in the Investor Relations section of www.osg.com. Liquidity and Other Key Metrics - Cash and cash equivalents increased to $227 million on June 30, 2012 from $55 million as of December 31, 2011.This increase reflects in part the drawdown in February 2012 of $150 million from the unsecured revolving credit facility and the investment thereof in cash instruments, as well as the January 2012 prepayment in full of a secured debt facility in the amount of $49 million. - In July 2012, the Company borrowed $343 million, the full remaining availability under its unsecured revolving credit facility.These funds are being held in high quality money market instruments with daily liquidity.The Company now holds cash and cash equivalents in excess of $550 million.Discussions are ongoing with the Company’s main banks to put in place long-term financing that provides sufficient liquidity to manage through an extended downturn in the International Flag tanker markets.The Company believes that it will continue to maintain compliance with all of its financial covenants and cover any refinancing shortfall over the next twelve months through the use of cash on hand and the execution of one or more of the liquidity raising options. - Total debt was $2.24 billion, up from $2.07 billion as of December 31, 2011 and unchanged from March 31, 2012.Net debt, consisting of total debt less cash and cash equivalents, was essentially unchanged from both dates at $2.02 billion. - Liquidity3-adjusted long term debt to capital4 was 53.9%, a decrease from 56.2% as of December 31, 2011 that was primarily the result of the reclassification of $256 million of long-term revolver balances to current based on the February 2013 maturity date of the current revolver and the $900 million capacity of the forward start facility that replaces it.Liquidity and liquidity-adjusted long term debt to capital (on a pro forma basis) were unchanged as a result of the revolver drawdown referred to above. - Cash flow from operations was $10.1 million for the second quarter 2012 and $19.6 million for the six months ended June 30, 2012. - As of June 30, 2012, 15 vessels constituting 29% of the net book value of the Company’s vessels were pledged as collateral under secured debt facilities. - Construction contract commitments were $46 million as of June 30, 2012, including $17 million due in 2012, consisting of the remaining progress payments on two Aframax newbuildings which are scheduled to deliver in 2013. 3Liquidity is defined as cash plus short-term investments plus availability under the Company’s unsecured credit facility. 4Liquidity-adjusted debt is defined as long-term debt reduced by cash and short-term investments. 3 Segment Activity Crude Oil - During May 2012, the Overseas Yellowstone and the Overseas Josefa Camejo were transferred from the Aframax fleet trading in the Aframax International pool to the Aframax lightering fleet to replace the Overseas Rebecca and the Overseas Ania, which were redelivered to their owner after completion of their respective time charters. - On June 1, 2012, OSG took delivery of two Aframaxes, the Yasa Golden Bosphorus and the Yasa Golden Marmara, under 15-month (minimum term) time charters for service in the Aframax International pool. - During June 2012, OSG redelivered the Overseas Sophie, a time chartered Aframax, to its owner. - In the year to date, OSG has redelivered 1.9 VLCCs, 2.9 Suezmaxes and 4.0 Aframaxes previously chartered-in at rates above those earned in the spot markets in 2011.Over the balance of 2012, the Company is scheduled to redeliver another 1.2 VLCCs, 0.9 Suezmaxes and 1.0 Aframax remaining on such higher-rate time charters.The expiry of these charters-in and/or the rechartering of replacement tonnage at current lower rates is expected to have a significant positive impact on the results of OSG’s chartered-in Crude fleet going forward. Products - Of the Company’s six LR1s, three are trading in the Panamax International pool, two are on time charter and one is trading in the clean Panamax (LR1) market. U.S. Flag - OSG’s Jones Act product tanker fleet remains fully committed under time charters, with renewals in the year 2012 to date at rates in excess of expiring rates and each successive renewal rate higher than the last.Four of OSG’s products ATBs have secured short term time charters with expiries from late 4Q2012 to early 2Q2013. - In June, Delta Air Lines closed on its acquisition of the Trainer refinery, which had been idled since September 2011.After previously announcing that they would idle the main processing units of its Philadelphia refinery in August 2012 if the facility could not be sold, Sunoco announced in July that it would form a joint venture with The Carlyle Group to own and operate the refinery. 4 Spot and Fixed TCE Rates Achieved and Revenue Days The following tables provides a breakdown of TCE rates achieved for spot and fixed charters and the related revenue days for the three months ended June 30, 2012 and the comparable period of 2011.Revenue days in the quarter ended June 30, 2012 totaled 10,454 compared with 9,878 in the prior year quarter.A summary fleet list by vessel class can be found later in this press release. Three Months Ended June 30, 2012 Three Months Ended June 30, 2011 Spot Fixed Total Spot Fixed Total Business Unit – Crude Oil VLCC (< 15 years old) Average TCE Rate $ $
